Citation Nr: 0925184	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  03-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Grady-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to 
November 1964; from February 1965 to February 1968; and from 
December 1977 to November 1978.

These matters were originally before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 2002, the Veteran testified at a RO 
hearing.  In September 2004, he testified at a 
videoconference Board hearing before the undersigned.

In June 2006, the Board denied the Veteran's claims of 
service connection for a cardiovascular disability and 
acquired psychiatric disability.  The Veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2007, the Court 
issued an order that granted a Joint Motion for an Order 
Vacating and Remanding the Board Decision.  In December 2008, 
the Board remanded the issues for further development, to 
specifically include VA examinations regarding the etiology 
of the Veteran's cardiovascular disability and acquired 
psychiatric disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In June 2009, the Veteran submitted to the Board additional 
evidence without a waiver of the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304.  The 
evidence consists of a letter from the Veteran's attorney and 
recent treatment records for a cardiovascular disability.  As 
the evidence has not been initially considered by the RO and 
as the evidence raises the question of whether the 
cardiovascular disability is related to service, further 
procedural and evidentiary development is required. 

Further, in the December 2008 remand, the Board specifically 
instructed the RO to arrange for the Veteran to be scheduled 
for an appropriate VA examination to ascertain the nature and 
etiology of his current acquired psychiatric disability.  The 
examiner was to opine whether it is at least as likely as not 
that a current acquired psychiatric disability had its onset 
in service or is otherwise related to the Veteran's active 
military service.  This development was not completed.  In a 
January 2009 opinion, a VA examiner stated that the diagnoses 
included chronic adjustment disorder with mixed emotional 
features and personality disorder, not otherwise specified.  
The examiner noted that during service, the Veteran's 
personality disorder was first noted in 1964, which is 
pervasive and has continued throughout his life.  However, 
the VA examiner failed to specifically state whether it is at 
least as likely as not that the Veteran's adjustment disorder 
had its onset in service or is otherwise related to the 
Veteran's active military service.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that 
the January 2009 VA opinion did not fully conform to the 
Board's remand instructions, the case must be returned to the 
RO.  On remand, the January 2009 VA examiner should be asked 
to clarify his opinion.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be 
returned to the VA physician who 
conducted the January 2009 VA heart 
examination for review and an opinion 
that supplements and clarifies the 
opinions offered at that time.  It is 
imperative that the claims file 
(including the service treatment 
records and the treatment records 
received in June 2009) be made 
available to and be reviewed by the 
physician.  The physician should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that a current 
cardiovascular disability had its onset 
in service or is otherwise related to 
the veteran's active military service.  
The physician should specifically 
address the January 2008 medical 
opinion of the Veteran's private 
physician in the record, which relates 
the Veteran's coronary artery disease 
to his military service in the late 
1970s based on the Veteran's reports of 
chest pain at that time.  A detailed 
rationale for all opinions expressed 
should be furnished.  

If the physician who conducted the 
January 2009 examination is unavailable 
to provide this clarifying opinion, the 
claims file should be forwarded to 
another appropriate physician for such 
purpose. 

2.  The Veteran's claims file should be 
returned to the VA physician who 
conducted the January 2009 VA mental 
disorders examination for review and an 
opinion that supplements and clarifies 
the opinions offered at that time.  It is 
imperative that the claims file 
(including the service treatment records) 
be made available to and be reviewed by 
the physician.  After reviewing the 
claims file, the physician should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that the Veteran's 
current adjustment disorder had its onset 
in service or is otherwise related to the 
Veteran's active military service.  A 
detailed rationale for all opinions 
expressed should be furnished.

If the physician who conducted the 
January 2009 examinations is unavailable 
to provide the clarifying opinions, the 
claims file should be forwarded to 
another appropriate physician for such 
purpose. 

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claims remain denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


